Fourth Court of Appeals
                               San Antonio, Texas
                                   November 7, 2014

                                  No. 04-14-00358-CV

             Juanita SPRUTE, M.D. and Jefferson Family Practice Associates,
                                     Appellants

                                            v.

                                   Arnold L. LEVEY,
                                       Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-02406
                         Honorable Larry Noll, Judge Presiding


                                     ORDER
      Appellants and Cross-Appellees' Motion to Dismiss is hereby DENIED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court